DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-6 are pending in the application.
This office action is in response to the amendment filed on 11/29/2021.
All previous rejection not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fournail et al (US2010017269), in view of Marionnet et al (see IDS) and Lee et al (IDS).  This rejection has been rewritten to address the amendment.  
The amended claim deletes the measurement of SESN1 in keratinocytes.  
The claimed method of claim 1 comprises the steps of: a) bring at least one test compound in contact with a sample of human keratinocytes; b) measuring the expression of at least Sestrin gene chosen from SESN3 and SESN2 in said keratinocytes; c) selecting the compounds for which at least increase the expression of at least one of said genes.  
Fournail et al. teach sestrins are stress response proteins which suppress oxidative damages, acting directly like antioxidant, or autophagy inductor, allowing elimination of defective mitochondria, ROS producer, and are considered as physiological brakes in the process of aging.  Fournail et al. teach human dermal fibroblasts are cultured and contacted with test compound, SESN1 mRNA is measured following contact, and compared to cells not been contacted with the test compound (see page 12, paragraph [0179], [0181], and Table 12).  Fournail et al. teach that SESN1 is significantly increased, 1.7 and 2.5 fold (see Table 12 and paragraph [0183]). Fournail et al. teach that the test compound is from botanical extracts (see paragraph [0040]).  
However, Fournail et al. used human dermal fibroblasts instead of keratinocytes as claimed, and did not measure SESN2 or SESN3.  
Lee et al. teach mammals express three sestrins, SESN1, SESN2 and SESN3, whose expression is modulated in cells exposed to a variety of environmental stresses, including DNA damage, oxidative stress and hypoxia (page 792, 1st col., 1-8).  Although through different mechanism, all three sestrins are activated by oxidative stress, and decreases ROS accumulation st col., lines 10-12, and 2nd col., 2nd paragraph, lines 16-18).  Lee et al. teach silencing any of SESN1, SESN2 or SESN3 by shRNA causes accumulation of ROS in various cell lines, leading to DNA damage, chromosomal instability or cell death (page 794, 1st col., 2nd paragraph, lines 4-9).  Lee et al. teach the Sestrins may be imminent therapeutic targets for attenuation of aging among other age related disorder (page 800, 1st col., lines 2-6).  
Marionnet et al. teach a method of determining gene expression comprising SESN1, SESN2 and SESN3 in a 3 dimensional reconstructed skin model following exposure to daily UV radiation (DUVR), and studied oxidative stress response in parallel in fibroblasts and keratinocytes (see Figure 3 and legend, and page 3-4, bridging paragraph).  Marionnet et al. teach that SESN1, T2 and SESN3 could be downregulated following DUVR in both fibroblast and keratinocyte at 6 hours (see page 4, 1st col., lines 1-4).  Marionnet teach increased intracellular level of ROS concomitant to down regulation of SESN1 and SESN3 (page 6, 1st col., lines 15-17).  
The ordinary skilled in the art would recognize that not only the level of SESN1 is indicative oxidative stress, but other mammalian Sestrin members, SESN2 and SESN3 are also involved in protecting cells from oxidative stress based on teaching from Lee et al. Both Lee and Fournail teach Sestrins (1, 2, and3) are involved in aging process as discussed above. Marionnet et al. demonstrated an example of different level of modulation in dermal fibroblast and keratinocyte of Sestrin 1, 2, and 3 in response to DUVR exposure.  The ordinary skilled in the art would recognize that all sestrins may be used as therapeutic target for anti-aging treatment as 
Regarding claims 2 and 3, it would have been obvious to an ordinary skilled in the art to measure an untreated keratinocyte sample to establish a baseline because it would have been routine to include a control.  Whether the control sample is a measurement before treating the cell with a test compound, or dividing cells into two samples to a treatment sample vs. non-
Regarding claim 4, Marionnet et al. teach measuring SESN3, SESN2 and SESN1 mRNA following UV exposure (see Figure 3 and legend).
Regarding claim 5, Fournail teach the test compound is Darutoside and Albizia Julibrissin extract (see Table 12, 1st col). 
Regarding claim 6, Fournail teach the expression of SESN1 is 2.5 fold (see Table 12).  It would have been obvious to an ordinary skilled in the art to determine a comparison ratio such as at least 2 fold difference to select a candidate compound because it would have been a design choice.
Response to Arguments
Applicant asserts that the present inventors have demonstrated that it is possible to select compounds having a positive impact on skin condition and barrier function according to their ability to act on SESN2 and 3 expression level.  Applicant argues that Fournail does not disclose any method of screening that has “candidate compounds” in the sense of “at least one test compound” that is “selected” upon meeting the requirement of a test because Fournail teach testing of a pre-selected compound, an extract from Albizia Julibrissin.  Applicant argues that Fournail tested effects of extract on various marker not in order to select the extract in a method of screening candidate compounds.  Applicant argues that Fournail does not provide any further explanation regarding sestrin or their potential interest in cosmetology.  Generalizing Fournail’s testing Albizia Julibrissin is required to realize that sestrin level is a metric, but Fournail does not teach such generalization.  Applicant asserts that Fournail does not teach testing SESN2 or SESN3 in keratinocytes.  Applicant asserts that Marionnet does not cure such deficiency because 
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive for following reasons.  
As discussed above, claim 1 recites a step of a) bring at least one test compound in contact with a sample of human keratinocytes. The claim does not recites and structural, functional or other characteristic of the “test compound.” As such, extract from Albizia Julibrissin meets the limitation of a “test compound.” The argument based on “selecting” and “pre-selected” is not persuasive because the claimed test compound would need to be “pre-selected” when it is brought to contact with the keratinocytes in step a), not after selecting said compound based on the expression of SESN2 or SESN3 in step c).  There is no limitation in claim 1 to define a selection process.  As such, any compound, including Albizia Julibrissin extract, brought into contact with keratinocyte meets the limitation of step a).  
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The demonstration of level of SESN2 and 3 in keratinocytes have an impact on the expression of autophagy markers and cell differentiation markers LC3 and Loricrin is not part of the claim limitation. As the involvement 
With regard to the argument based on the predictability based on Fournail, Applicant is reminded that the claimed method is for screening “candidate compounds” for preventing/or attenuating skin aging, and/or hydrating the skin.  As discussed in the rejection, the different induction of sestrin members in dermal fibroblast and keratinocyte would motivate an ordinary skilled in the art to do screening in at least both type of cells because real human skin comprises both cell types.  Determining SESN2 and SESN3 expression in human keratinocyte following exposure to a candidate compound would not be unpredictable because each step has been taught in prior art (see detailed discussion in the above rejection).  
With regard to the argument directed to lack of teaching of measuring SESN2 or SESN3 in keratinocyte from Fournail, it is not persuasive for reason discussed in the re-written rejection based on Fournail, Lee and Marionnet above.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636